Motion by appellants to extend their time to answer the complaint, pending determination of their appeal from order denying their motion to dismiss the complaint. Motion granted; appellants’ time to serve their answer extended until 10 days after entry of order determining the appeal, upon condition that the appeal be perfected and that appellants be ready to argue or submit it on February 10, 1961. The appeal is ordered on the calendar for said date; the record and appellants’ brief to be filed and served on or before January 27, 1961. Nolan, P. J., Beldock, Ughetta, Christ and Brennan, JJ., concur.